10
11
12
13
14
{5
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00868-MCE-DB Document 7 Filed 04/27/20 Page 1 of 1

Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006

aussieker! @gmail.com APR 27 2020

in pro per CLERK, US. DISTRICT COURT

EASTERN DISTRICT OF GA 1A
ay Z
DEPUTY CLEA -

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MARK AUSSIEKER
Plaintiff, CASE 2:19-cv-00868-MCE-DB

v.
NOTICE OF VOLUNTARY DISMISSAL OF

Eric Nelson, American Consumer THIS ENTIRE CASE
Rights Organization , Bruyette and
Asscociates, BLS Tristar

Defendant.

 

 

 

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in
this matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(), I voluntarily dismiss:

(X)THE ENTIRE CASE

Such dismissal shall be without prejudice, with each side to bear its own costs and fees.

ark ln

04/23/2020

 

 

 
